NONFINAL REJECTION
Response to Arguments
Applicant’s arguments, see pages 2-5, filed 2/25/2022, with respect to the rejection(s) of claim(s) 1-2, 15-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SILVA et al. (US 10449930 B1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.
In further response to Applicants remarks regarding the limitation of “automatically opening…” the Examiner points out that Applicant admits that current vehicle automation includes features such as unlocking and opening, at least a portion of a vehicle, i.e. tailgate without requiring an operator to directly unlock and open a tailgate.  Paragraph [0002] provides evidence that one of ordinary skill in the art would know that unlocking and opening of a vehicle portion, would be well-known and obvious during the effective filing date of the claimed invention.
[0002] Vehicles are increasingly featuring a number of automated and interactive capabilities in which the vehicle may respond to various conditions. For example, a vehicle may automatically unlock and open a tailgate responsive to an authorized operator interacting with a sensor capable of sensing movements (e.g., a foot movement) of the authorized operator. As such, the vehicle may automatically open the tailgate without requiring the authorized operator to directly engage with a lock or lever of the tailgate, which may be beneficial when hands of the authorized operator are occupied or for convenience (e.g., carrying items) such that direct interaction with the tailgate may become challenging.

Furthermore, one of ordinary skill in the art would understand that combining an automatic unlocking and opening function together, would yield predictable results and achieve a well-known objective.
The remaining rejections under 35 U.S.C. 103 as discussed further below are maintained for the same reasoning as above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the authorized person" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Correction is required, given that it appears claim 1, claims two different authorized operators/persons, while it appears from the specification that there is only one authorized operator/person.  The claim(s) should be clear that the authorized operator is the same or equal to the authorized person, if Applicant intends to claim this, to avoid any future claim interpretation issues.
Dependent claims 2-14 are rejected due to their dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
Claim(s) 1-2, 7, 13, 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by SILVA et al. (US 10449930 B1) in view of BANVAIT (US 20170074000 A1).
Re claim 1, SILVA discloses (fig.5) a method (abstract – c.3, ll.55-67) comprising: 
determining 510, by a control system configured to control one or more aspects of a vehicle (fig.3), that an authorized operator (i.e. individual user) of the vehicle is intending to access at least a portion of the vehicle; 
outputting 560 (by way of steps 540/550), by the control system and responsive to determining that the authorized operator of the vehicle is intending to access the portion of the vehicle, a confirmation request (i.e. notification to owner and user for response) to the authorized person, the confirmation request requesting confirmation that the authorized person is intending to access at least the portion of the vehicle (c.3, ll.55-67); 
receiving 570/575, by the control system, from the authorized operator, a confirmation response (i.e. response to notification by user confirming function request) indicating whether the authorized operator is intending to access at least the portion of the vehicle (c.3, ll.55-67); and 
automatically operating 590 (i.e. unlocking function), by the control system, and based on the confirmation response, at least the portion of the vehicle. (c.3, ll.55-67 included below; c.10, ll.58 – c.11, ll.54)
The deep learning system generates correlations and human readable information and pushes it to the reporting system and stores the information into the cloud database. The deep learning system issues a notification to the mobile app, such as notifying the authorized user of the vehicle of a possible attempted security breach at the vehicle based on a received RF request. The mobile app presents a notification to owner and the user can respond accordingly (e.g., confirm unlock request, inhibit unlock request, etc.). The user can issue questions to an advisory system through the mobile app about the notification. The mobile app queries the audit and reporting system based on interpreted question from user. The audit and reporting systems correlate the information, and push the data back to the user's mobile interface as well as storing the information into the cloud database. The user receives the information into the user's mobile app on the user's mobile device, reads the information, and possibly reports the information to the manufacturer.

However, SILVA fails to explicitly disclose:
automatically opening, by the control system, and based on the confirmation response, at least the portion of the vehicle.
BANVAIT teaches (abstract) in a similar field of invention (fig.1-2) of vehicle access control where an automatic unlock of a door, trunk or tailgate is followed with an automatic opening of such door, trunk or tailgate in vehicle with self-powered doors, trunks or tailgates [0035] (i.e. which are common in the prior art).
One of ordinary skill in the art would understand that automatically opening, after unlocking, a portion of a vehicle, i.e. trunk door, would be obvious given that self-powered vehicles commonly include trunk doors which operate automatically once an unlock command is received, such that the trunk opens upwards to allow an authorized operator to gain access a vehicle’s trunk space without requiring the operator to physically open/lift the trunk door after unlocking.  Under this rationale, one would achieve a predictable result.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try automatically opening a portion of a vehicle after confirmation function of SILVA, as taught by BANVAIT in order to obtain a vehicle capable of unlocking and opening vehicle doors (i.e. trunk door) for allowing an operator to access any vehicle space with less effort.
Re claim 2, SILVA discloses (fig.3) the method of claim 1, wherein automatically opening at least the portion of the vehicle comprises interfacing (i.e. operating in conjunction with or in cooperation – fig.2-3) with an automated opening mechanism (i.e. opening mechanism is operated by way of on-board system 310) to automatically open, without requiring physical input 
Re claim 7, However, SILVA fails to explicitly disclose:
wherein determining that the authorized operator is intending to access at least the portion of the vehicle comprises: 
acquiring past access data indicative of past accesses of at least the portion of the vehicle; 
predicting, based on the past access data, present access data indicative of a probability that the authorized operator is intending to access at least the portion of the vehicle; and 
determining, based on the present access data, that the authorized operator is intending to access at least the portion of the vehicle.
BANVAIT teaches (abstract) in a similar field of invention (fig.1-2) of vehicle access control using user intent module 216, wherein past user behavior [0014, 0019, 0022, 0024, 0028, 0034] is used to determine an intent (fig.3A-3B) probability [0028] of user during operation of vehicle access processes (claims 6, 14 and 19).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using past access data to predict a probability for user intent as taught by BANVAIT in order to obtain an intent method which can predict user behavior with high accuracy.
Re claim 13, SILVA as modified by BANVAIT [0016] discloses the method of claim 1, wherein at least the portion of the vehicle comprises a trunk of the vehicle or a rear-access compartment of the vehicle.
Re claim 15, SILVA as modified by BANVAIT discloses (as applied for claim 1) a control system (i.e. control system as discussed – which requires processors and memory components – fig.1-3) configured to control one or more aspects of a vehicle associated with an authorized operator, the control system comprising: 

a memory comprising instructions that, when executed by the at least one processor, cause the one or more processors to:
determine that the authorized operator of the vehicle is intending to access at least a portion of the vehicle;
output, responsive to determining that the authorized operator of the vehicle is intending to access the portion of the vehicle, a confirmation request to the authorized operator, the confirmation request requesting confirmation that the authorized operator is intending to access at least the portion of the vehicle;
receive, from the authorized operator, a confirmation response indicating whether the authorized operator is intending to access at least the portion of the vehicle; and
automatically open, based on the confirmation response, at least the portion of the vehicle.  
Re claim 16, SILVA discloses (as for claim 2) the control system of claim 15, wherein the one or more processors are configured to interface with an automated opening mechanism to automatically open, without requiring physical input or electronic communication from the authorized operator, at least the portion of the vehicle.  
Re claim 19, SILVA as modified by BANVAIT discloses (as applied for claim 1) a computer-readable storage medium (i.e. control system requires memory components for proper processing of method) comprising instructions that, when executed by at least one processor of a control system configured to control one or more aspects of a vehicle associated with an authorized operator, cause the at least one processor to:   
determine that the authorized operator of the vehicle is intending to access at least a portion of the vehicle; 
output, responsive to determining that the authorized operator of the vehicle is intending to access the portion of the vehicle, a confirmation request to the authorized operator, the 
receive, from the authorized operator, a confirmation response indicating whether the authorized operator is intending to access at least the portion of the vehicle; and 
automatically open, based on the confirmation response, at least the portion of the vehicle.
Re claim 20, SILVA as modified by BANVAIT discloses (as applied for claims 1 and 15 – all means plus functions limitations below were discussed above with specific details) a control system configured to control one or more aspects of a vehicle associated with an authorized operator, the control system comprising: 
means for determining that the authorized operator of the vehicle is intending to access at least a portion of the vehicle; 
means for outputting, responsive to determining that the authorized operator of the vehicle is intending to access the portion of the vehicle, a confirmation request to the authorized operator, the confirmation request requesting confirmation that the authorized operator is intending to access at least the portion of the vehicle; 
means for receiving, from the authorized operator, a confirmation response indicating whether the authorized operator is intending to access at least the portion of the vehicle; and 
means for automatically opening, based on the confirmation response, at least the portion of the vehicle. (all functional limitations are discussed above within claims 1 and 15)
Claim(s) 3-5 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVA as applied to claim 1 above in view of BELZ et al. (US 20170180388 A1).
Re claim 3, However, SILVA as modified by BANVAIT fails to explicitly disclose:
acquiring one or more images of a person approaching the vehicle; and 
performing facial recognition with respect to the one or more images to identify the person as the authorized operator.  
fails to explicitly disclose:
acquiring audio data representative of a voice of a person approaching the vehicle; and 
performing voice authentication with respect to the audio data to identify the person as the authorized operator.  
Re claim 5, However, SILVA as modified by BANVAIT fails to explicitly disclose:
acquiring scent data representative of a scent of a person approaching the vehicle; and 
performing scent recognition with respect to the scent data to identify the person as the authorized operator.
BELZ teaches (abstract) in a similar field of invention (fig.1-2) wherein an authorization method and system (fig.2) includes the processes [0047-0048] of acquiring images, audio data or scent data [0050] of a user approaching 202 a vehicle (fig.2) and performing authentication/recognition on either of this biometric data to properly identify the user.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using biometric authentication methods (i.e. images, audio data, scent data) as taught by BELZ in order to provide a method to open various doors for user benefit (i.e. gain access to trunk storage or rear entrance of vehicle).
Re claim 17, SILVA as modified by BANVAIT and BELZ discloses (as applied for claim 3) the control system of claim 15, wherein the one or more processors are further configured to: 
acquire one or more images of a person approaching the vehicle; and 
perform facial recognition with respect to the one or more images to identify the person as the authorized operator.
Re claim 18, SILVA as modified by BANVAIT and BELZ discloses (as applied for claim 4) the control system of claim 15, wherein the one or more processors are further configured to: 
acquire audio data representative of a voice of a person approaching the vehicle; and 
perform voice authentication with respect to the audio data to identify the person as the authorized operator.  
Claim(s) 6 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVA as modified by BANVAIT in view of HSIAO et al. (US 20160274669 A1).
Re claim 6, However, SILVA as modified by BANVAIT fails to explicitly disclose:
wherein determining that the authorized operator is intending to access at least the portion of the vehicle comprises: 
acquiring one or more images of the authorized operator; 
performing image analysis with respect to the one or more images to determine an occupancy of one or more hands of the authorized operator; and 
determining, based on the determined occupancy of the one or more hands of the authorized operator, that the authorized operator is intending to access at least the portion of the vehicle.  
HSIAO teaches (abstract) in a similar field of invention, for vehicle operating systems using motion capture (fig.1), wherein a determination of user intention is performed by using images of user, performing image analysis (fig.4) to determine position/movement of user hands [0005-0006, 0020-0023] which determines hand gestures for vehicle command response.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using image data of user hand gesture for determining user intent for vehicle commands as suggested by HSIAO in order to obtain a method to properly determine user intention by using hand gestures or movements, facilitating user command input options.
Re claim 11, However, SILVA as modified by BANVAIT fails to explicitly disclose:
wherein receiving the confirmation response comprises: 
acquiring one or more images of the authorized operator; 
performing image analysis with respect to the one or more images to identify a visual confirmation response; and 
identify the visual confirmation response as the confirmation response.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using image data of user hand gesture for confirming user commands as suggested by HSIAO in order to facilitate user command confirmation of hand gestures or movements by using cameras.
Claim(s) 8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVA as modified by BANVAIT in view of REICHARDT et al. (DE 102017218542 A1).
Re claim 8, However, SILVA as modified by BANVAIT fails to explicitly disclose:
wherein determining that the authorized operator is intending to access at least the portion of the vehicle comprises: 
acquiring audio data representative of a voice of the authorized operator; and 
performing auditory analysis with respect to the audio data to determine whether the audio data indicates that the authorized operator is intending to access at least the portion of the vehicle.
	REICHARDT teaches (abstract) in the similar field of vehicle 20 access control, the function of receiving audio data from a voice input of a user 22, and analyzing such audio data (step 150-170) to identify audio confirming an intended control command.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use audio data representing a user voice for determining user intent as taught by REICHARDT in order to obtain an intent determination method based on user voice data, facilitating determination of proper authorized user.
Re claim 12, However, SILVA as modified by BANVAIT fails to explicitly disclose:
wherein receiving the confirmation response comprises: 
acquiring audio data representative of a voice of the authorized operator; 
performing audio analysis with respect to the audio data to identify an auditory confirmation response; and 
identify the auditory confirmation response as the confirmation response.  
	REICHARDT teaches (abstract) in the similar field of vehicle 20 access control, the function of receiving audio data from a voice input of a user 22, and analyzing such audio data (step 150-170) to identify audio confirming an intended control command.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use audio data for determining commands through user voice for confirming user commands as taught by REICHARDT in order to obtain a confirmation method using vocal data from user to confirm vocal commands, facilitating the user command process. 
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVA as modified by BANVAIT as applied to claim 1 above, in view of NICHOLLS et al. (US 9373201 B2).
Re claim 9, However, SILVA as modified by BANVAIT fails to explicitly disclose:
wherein outputting the confirmation request comprises outputting a light signal to one or more external lights that cause the one or more external lights to blink off and on as a prompt for the confirmation response.  
Re claim 10, However, SILVA as modified by BANVAIT fails to explicitly disclose:
wherein outputting the confirmation request comprises outputting a sound signal to one or more sound units that cause the one or more sound units to emit one or more sounds as a prompt for the confirmation response.
NICHOLLS teaches (abstract) in a similar field of invention, for vehicle access system and method (fig.1) wherein different types of feedback are provided [0024] to user(s), such that 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use either visual (i.e. external lights) or audio (sound signals) as feedback/confirmation request methods as suggested by NICHOLLS in order to obtain different ways of communicating with a user, using the vehicles existing components (i.e. lights/sound units).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SILVA as modified by BANVAIT as applied to claim 1 above, in view of JEFFERIES et al. (US 9373201 B2).
Re claim 14, SILVA as modified by BANVAIT discloses the method of claim 1.
	However, SILVA as modified by BANVAIT fails to explicitly disclose:
further comprising: 
determining that the authorized operator of the vehicle is finished accessing at least the portion of the vehicle; and 
closing, responsive to determining that the authorized operator of the vehicle is finished accessing at least the portion of the vehicle, the portion of the vehicle.
JEFFERIES discloses (abstract) in a similar field of invention (fig.1), regarding operating authorized vehicles by authorized users carrying mobile devices, for a specific time period (fig.9) wherein the access control method (fig.9) determines when authorized user is finished accessing vehicle and automatically closes 1018 (locks doors, disable starter, dispose temporary access code) at least one portion of vehicle, such as doors, engine, etc. to prevent unauthorized vehicle access.
in order to prevent unauthorized vehicle access.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683